Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/20 has been entered.
 Claim 4 is cancelled.  Claim 22 is new.  Claims 1-3 and 5-22 are pending.  Claim 19 is withdrawn.  Claims 1-3, 5-18, and 20-22 are examined herein.
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments and arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments and for clarity, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 5-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2017/0296496 A1; of record).
The claims are generally drawn to an emulsion comprising at least 7%, by weight, of ibuprofen (related to claims 2, 3, and 21), at least 20%, by weight, of isopropyl myristate (related to claims 5 and 6), at least 40%, by weight, of water (related to claims 7 and 8), one or more ethylene glycol stearate emulsifiers (related to claims 9 and 10), one or more pH adjusters, wherein said composition contains less than 5% by weight C1-C16 alcohols (related to claims 11 and 12), wherein less than 10% of said nonsteroidal anti-inflammatory drug has been converted to an ester following 30 days of storage of the composition in a glass jar with a lid in a laboratory oven maintained at 40°C (related to claims 13, 14, and 20), wherein said composition has a plasma area under the curve of at least 5000 ng*hour/ml when an amount of said composition containing 200 mg of said nonsteroidal anti-inflammatory drug is topically applied to a minipig (related to claims 15, 16, and 20), and wherein said composition has a maximum plasma concentration of at least 200 ng/ml when an amount of the composition containing 200 mg of the nonsteroidal anti-inflammatory drug is topically applied to a minipig (related to claims 17, 18, and 20).
Morrison discloses ibuprofen emulsion compositions (see, for example the title, and the whole document) including exemplifying, for example, Example 1 (pg. 22) wherein Morrison mixes 50 g isopropyl myristate, 12 g laureth-23, 6 g sorbitan stearate, 10 g ibuprofen, and 60 g distilled water.  The Examiner calculates that this mixture comprises about 7.2% ibuprofen, 36% isopropyl myristate, 43% water, one or more emulsifiers, and is completely free of alcohols.

Additionally, Morrison discusses the importance of the pH of the composition as it applies to a variety of properties such as solubility and stability (see, for example, [0209]-[0211]) which would necessarily require pH adjusters, further experiments with pH adjusters such as acids (see, for example, Example 18 on pg. 26), and discusses the use of amines (see, for example, [0246]) which would necessarily provide the claimed pH adjustment.
Thus, Morrison teaches a variety of emulsion compositions, teaches the use of all of the instantly claimed classes of components, i.e. ibuprofen/isopropyl myristate/excipients/water/pH adjusters, in said compositions, teaches that the compositions can be modified, and gives alternatives with which to modify them that make the instant claims obvious, e.g. with poly (ethylene oxide) stearate ester and pH modifiers.
Morrison does not specifically disclose the instant composition.
It would have been obvious to one of ordinary skill in the art to make and use the instant composition.

With respect to the composition of Morrison being diluted, the examples, such as Example 1, are clear that the base composition should be made with all emulsifiers prior to dilution, thus meeting the instant requirements for concentration, and, further, the disclosure of Morrison teaches that the amounts of the different agents can be adjusted, which includes increasing the amounts of ibuprofen.
The adjustment of the relative amounts of agents in a composition, including active agents, represent result effective variables that those of skill in the art know to adjust.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  Absent criticality, the instantly claimed amounts would have been obvious in light of the disclosure of Morrison.
In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
The Applicant argues “claim 1 … has been amended to include one or more pH adjusters and to require that the composition contain less than 5% by weight of C1-C16 alcohols, and Morrison does not teach the combination of these elements.”
This is not found persuasive.  The rejection has been edited to appropriately address these new limitations.  In the edited rejection it is clarified how, and where, 

New Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2017/0296496 A1; of record). As applied to claims 1-3, 5-18, 20, and 21 above, and further in view of Krauser (2005/0032900 A1; of record).
The claims are generally drawn to an emulsion comprising at least 7%, by weight, of ibuprofen, at least 15%, by weight, of isopropyl myristate, at least 25%, by weight, of water, one or more ethylene glycol stearate emulsifiers, one or more pH adjusters selected from the group consisting of triethanolamine, diethylamine, and diisopropanolamine, wherein said composition contains less than 5% by weight C1-C16 alcohols.
Morrison discloses as above but does not specifically disclose the pH adjuster as triethanolamine, diethylamine, or diisopropanolamine.
Krauser discloses topical formulations of ibuprofen (see, for example, the title, abstract, and the whole document) that can comprise isopropyl myristate (see, for example, the tables on pp. 7-9 and the claims), water (see, for example, the tables on pp. 7-9, the claims, and throughout), ethylene glycol stearates (see, for example, the tables on pp. 7-9 and the claims), and pH modifiers including triethanolamine (see, for 
It would have been obvious to one of ordinary skill in the art to make and use the instant composition.
One of ordinary skill would have been motivated to make the instant composition with triethanolamine, diethylamine, or diisopropanolamine because the prior art teaches that the topical ibuprofen composition was known and known to be useful, in general, discloses preferred embodiments, such as pH modifiers, and additionally teaches the use of particular pH modifiers.  Further, the disclosed pH modifiers that were of particular interest are the same as those of the instant claims. One of ordinary skill would have combined the teachings of the prior art and would have made and used the instant composition, including at least one of triethanolamine, diethylamine, and diisopropanolamine, during the routine experimentation and optimization of the topical NSAID formulation, and would have done so with a reasonable expectation of success in making an improved composition. 

Conclusion
 Claim 4 is cancelled.  Claim 19 is withdrawn.  Claims 1-3, 5-18, and 20-22 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627